Exhibit 10.7

 

[EXECUTION COPY]

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated November 15, 2007 (this “Agreement”) is
entered into by and among Novamerican Steel Finco Inc., a Delaware corporation
(the “Company”), the guarantors listed in Schedule 1 hereto (the “Guarantors”),
and J.P. Morgan Securities Inc. (“JPMorgan”) and CIBC World Markets Corp.
(collectively, the “Initial Purchasers”).

 

The Company, the Guarantors, Novamerican Steel Inc., a Canadian corporation, and
the Initial Purchasers are parties to the Purchase Agreement dated November 14,
2007 (as supplemented by the Joinder Agreement to Purchase Agreement dated the
date hereof, the “Purchase Agreement”), which provides for the sale by the
Company to the Initial Purchasers of $315,000,000 aggregate principal amount of
the Company’s 111/2% Senior Secured Notes due 2015 (the “Securities”) which will
be guaranteed on a senior secured basis by each of the Guarantors. As an
inducement to the Initial Purchasers to enter into the Purchase Agreement, the
Company and the Guarantors have agreed to provide to the Initial Purchasers and
their direct and indirect transferees the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 


1.             DEFINITIONS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:


 

“Additional Guarantor” shall mean any subsidiary of Symmetry Holdings Inc., a
Delaware corporation and the indirect parent company of the Company, that
executes a Guarantee under the Indenture after the date of this Agreement.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Canadian Legend” shall have the meaning set forth in the Indenture.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

--------------------------------------------------------------------------------


 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Exchange Securities” shall mean senior secured notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer in the United States or to any increase in annual
interest rate for failure to comply with this Agreement, and except that the
Exchange Securities will bear the Canadian Legend and be subject to the
restrictions on transfer noted thereon until such time as the legend has been
removed pursuant to, or is no longer required by, the Indenture) and to be
offered to Holders in exchange for Securities pursuant to the Exchange Offer.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

 

“Guarantees” shall mean the guarantees of the Securities and Exchange Securities
by the Guarantors under the Indenture.

 

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors and any Additional Guarantors.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture relating to the Securities dated as of
November 15, 2007, among the Company, the Guarantors and The Bank of New York,
as trustee, and as the same may be amended from time to time in accordance with
the terms thereof.

 

2

--------------------------------------------------------------------------------


 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

 

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

“JPMorgan” shall have the meaning set forth in the preamble.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount; and provided, further, that if the Company shall
issue any additional Securities under the Indenture prior to consummation of the
Exchange Offer or, if applicable, the effectiveness of any Shelf Registration
Statement, such additional Securities and the Registrable Securities to which
this Agreement relates shall be treated together as one class for purposes of
determining whether the consent or approval of Holders of a specified percentage
of Registrable Securities has been obtained.

 

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations under the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities are eligible to be sold pursuant to Rule
144(k) (or any similar provision then in force, but not Rule 144A) under the
Securities Act or (iii) when such Securities cease to be outstanding.

 

3

--------------------------------------------------------------------------------


 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or National
Association of Securities Dealers, Inc. registration and filing fees, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Company and the
Guarantors and, in the case of a Shelf Registration Statement, the reasonable
fees and disbursements of one counsel for the Holders (which counsel shall be
selected by the Majority Holders and which counsel may also be counsel for the
Initial Purchasers) and (viii) the fees and disbursements of the independent
public accountants of the Company and the Guarantors, including the expenses of
any special audits or “comfort” letters required by or incident to the
performance of and compliance with this Agreement, but excluding fees and
expenses of counsel to the Underwriters (other than reasonable fees and expenses
set forth in clause (ii) above) or the Holders and underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of Registrable Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Additional Interest Date” shall have the meaning set forth in Section
2(d) hereof.

 

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

 

4

--------------------------------------------------------------------------------


 

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by the Holders of a majority
in aggregate principal amount of the Registrable Securities which are to be
covered by such Shelf Registration Statement) on an appropriate form under Rule
415 under the Securities Act, or any similar rule that may be adopted by the
SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Staff” shall mean the staff of the SEC.

 

“Target Registration Date” shall have the meaning set forth in Section 2(d)
hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 


2.             REGISTRATION UNDER THE SECURITIES ACT. (A)  TO THE EXTENT NOT
PROHIBITED BY ANY APPLICABLE LAW OR APPLICABLE INTERPRETATIONS OF THE STAFF, THE
COMPANY AND THE GUARANTORS SHALL USE THEIR REASONABLE BEST EFFORTS TO (I) CAUSE
TO BE FILED AN EXCHANGE OFFER REGISTRATION STATEMENT COVERING AN OFFER TO THE
HOLDERS TO EXCHANGE ALL THE REGISTRABLE SECURITIES FOR EXCHANGE SECURITIES AND
(II) HAVE SUCH REGISTRATION STATEMENT REMAIN EFFECTIVE UNTIL 180 DAYS AFTER THE
LAST EXCHANGE DATE FOR USE BY ONE OR MORE PARTICIPATING BROKER-DEALERS. THE
COMPANY AND THE GUARANTORS SHALL COMMENCE THE EXCHANGE OFFER PROMPTLY AFTER THE
EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE SEC AND USE
THEIR REASONABLE BEST EFFORTS TO COMPLETE THE EXCHANGE OFFER NOT LATER THAN 60
DAYS AFTER SUCH EFFECTIVE DATE. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, THE
COMPANY AND THE GUARANTORS SHALL NOT BE REQUIRED TO MAKE THE EXCHANGE OFFER IN
ANY PROVINCE OR TERRITORY OF CANADA OR TO ACCEPT REGISTRABLE SECURITIES
SURRENDERED BY RESIDENTS OF CANADA IN THE EXCHANGE OFFER UNLESS THE DISTRIBUTION
OF EXCHANGE SECURITIES PURSUANT TO SUCH OFFER CAN BE EFFECTED PURSUANT TO
EXEMPTIONS FROM THE REGISTRATION AND PROSPECTUS REQUIREMENTS OF THE APPLICABLE
SECURITIES LAWS OF SUCH PROVINCE OR TERRITORY OF CANADA.

 

5

--------------------------------------------------------------------------------


 

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents (and, in the case of Holders in Canada, any “wrapped” version thereof
used in connection with the private placement of the Exchange Securities in
Canada) to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

 


(I)            THAT THE EXCHANGE OFFER IS BEING MADE PURSUANT TO THIS AGREEMENT
AND THAT ALL REGISTRABLE SECURITIES VALIDLY TENDERED AND NOT PROPERLY WITHDRAWN
WILL BE ACCEPTED FOR EXCHANGE;


 


(II)           THE DATES OF ACCEPTANCE FOR EXCHANGE (WHICH SHALL BE A PERIOD OF
AT LEAST 20 BUSINESS DAYS FROM THE DATE SUCH NOTICE IS MAILED) (THE “EXCHANGE
DATES”);


 


(III)          THAT ANY REGISTRABLE SECURITY NOT TENDERED WILL REMAIN
OUTSTANDING AND CONTINUE TO ACCRUE INTEREST BUT WILL NOT RETAIN ANY RIGHTS UNDER
THIS AGREEMENT, EXCEPT AS OTHERWISE SPECIFIED HEREIN;


 


(IV)          THAT ANY HOLDER ELECTING TO HAVE A REGISTRABLE SECURITY EXCHANGED
PURSUANT TO THE EXCHANGE OFFER WILL BE REQUIRED TO (A) SURRENDER SUCH
REGISTRABLE SECURITY, TOGETHER WITH THE APPROPRIATE LETTERS OF TRANSMITTAL, TO
THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK) AND IN THE MANNER SPECIFIED IN THE NOTICE, OR (B) EFFECT SUCH
EXCHANGE OTHERWISE IN COMPLIANCE WITH THE APPLICABLE PROCEDURES OF THE
DEPOSITARY FOR SUCH REGISTRABLE SECURITY, IN EACH CASE PRIOR TO THE CLOSE OF
BUSINESS ON THE LAST EXCHANGE DATE; AND


 


(V)           THAT ANY HOLDER WILL BE ENTITLED TO WITHDRAW ITS ELECTION, NOT
LATER THAN THE CLOSE OF BUSINESS ON THE LAST EXCHANGE DATE, BY (A) SENDING TO
THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK) SPECIFIED IN THE NOTICE, A TELEGRAM, TELEX, FACSIMILE
TRANSMISSION OR LETTER SETTING FORTH THE NAME OF SUCH HOLDER, THE PRINCIPAL
AMOUNT OF REGISTRABLE SECURITIES DELIVERED FOR EXCHANGE AND A STATEMENT THAT
SUCH HOLDER IS WITHDRAWING ITS ELECTION TO HAVE SUCH SECURITIES EXCHANGED OR (B)
EFFECTING SUCH WITHDRAWAL IN COMPLIANCE WITH THE APPLICABLE PROCEDURES OF THE
DEPOSITARY FOR THE REGISTRABLE SECURITIES.


 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor
and (iv) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a

 

6

--------------------------------------------------------------------------------


 

Prospectus (or, to the extent permitted by law, make available a Prospectus to
purchasers) in connection with any resale of such Exchange Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 


(I)            ACCEPT FOR EXCHANGE REGISTRABLE SECURITIES OR PORTIONS THEREOF
VALIDLY TENDERED AND NOT PROPERLY WITHDRAWN PURSUANT TO THE EXCHANGE OFFER; AND


 


(II)           DELIVER, OR CAUSE TO BE DELIVERED, TO THE TRUSTEE FOR
CANCELLATION ALL REGISTRABLE SECURITIES OR PORTIONS THEREOF SO ACCEPTED FOR
EXCHANGE BY THE COMPANY AND ISSUE, AND CAUSE THE TRUSTEE TO PROMPTLY
AUTHENTICATE AND DELIVER TO EACH HOLDER, EXCHANGE SECURITIES EQUAL IN PRINCIPAL
AMOUNT TO THE PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES TENDERED BY SUCH
HOLDER.


 

The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

 


(B)           IN THE EVENT THAT (I) THE COMPANY AND THE GUARANTORS DETERMINE
THAT THE EXCHANGE OFFER REGISTRATION PROVIDED FOR IN SECTION 2(A) ABOVE IS NOT
AVAILABLE OR MAY NOT BE COMPLETED AS SOON AS PRACTICABLE AFTER THE LAST EXCHANGE
DATE BECAUSE IT WOULD VIOLATE ANY APPLICABLE LAW OR APPLICABLE INTERPRETATIONS
OF THE STAFF, (II) THE EXCHANGE OFFER IS NOT FOR ANY OTHER REASON COMPLETED BY
MAY 15, 2008 OR (III) UPON RECEIPT OF A WRITTEN REQUEST (A “SHELF REQUEST”) FROM
ANY INITIAL PURCHASER REPRESENTING THAT IT HOLDS REGISTRABLE SECURITIES THAT ARE
OR WERE INELIGIBLE TO BE EXCHANGED IN THE EXCHANGE OFFER, THE COMPANY AND THE
GUARANTORS SHALL USE THEIR REASONABLE BEST EFFORTS TO CAUSE TO BE FILED AS SOON
AS PRACTICABLE AFTER SUCH DETERMINATION, DATE OR SHELF REQUEST, AS THE CASE MAY
BE, A SHELF REGISTRATION STATEMENT PROVIDING FOR THE SALE OF ALL THE REGISTRABLE
SECURITIES BY THE HOLDERS THEREOF AND TO HAVE SUCH SHELF REGISTRATION STATEMENT
BECOME EFFECTIVE.


 

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their reasonable best efforts to file and
have become effective both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Registrable Securities and a Shelf Registration
Statement (which may be a combined Registration Statement with the Exchange
Offer Registration Statement) with respect to offers and sales of Registrable
Securities held by the Initial Purchasers after completion of the Exchange
Offer.

 

The Company and the Guarantors agree to use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective until the
expiration of the period referred to in Rule 144(k) (or any similar rule then in
force, but not Rule 144A)

 

7

--------------------------------------------------------------------------------


 

under the Securities Act with respect to the Registrable Securities or for such
shorter period that will terminate when all the Registrable Securities covered
by the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement (the “Shelf Effectiveness Period”). The Company and the
Guarantors further agree to supplement or amend the Shelf Registration Statement
and the related Prospectus if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Holder with respect to
information relating to such Holder, and to use their reasonable best efforts to
cause any such amendment to become effective, if required, and such Shelf
Registration Statement and Prospectus to become usable as soon as thereafter
practicable. The Company and the Guarantors agree to furnish to the Holders
copies of any such supplement or amendment promptly after its being used or
filed with the SEC.

 


(C)           THE COMPANY AND THE GUARANTORS SHALL PAY ALL REGISTRATION EXPENSES
IN CONNECTION WITH ANY REGISTRATION PURSUANT TO SECTION 2(A) OR SECTION 2(B)
HEREOF. EACH HOLDER SHALL PAY ALL UNDERWRITING DISCOUNTS AND COMMISSIONS,
BROKERAGE COMMISSIONS AND TRANSFER TAXES, IF ANY, RELATING TO THE SALE OR
DISPOSITION OF SUCH HOLDER’S REGISTRABLE SECURITIES PURSUANT TO THE SHELF
REGISTRATION STATEMENT.


 


(D)           AN EXCHANGE OFFER REGISTRATION STATEMENT PURSUANT TO SECTION 2(A)
HEREOF WILL NOT BE DEEMED TO HAVE BECOME EFFECTIVE UNLESS IT HAS BEEN DECLARED
EFFECTIVE BY THE SEC. A SHELF REGISTRATION STATEMENT PURSUANT TO SECTION 2(B)
HEREOF WILL NOT BE DEEMED TO HAVE BECOME EFFECTIVE UNLESS IT HAS BEEN DECLARED
EFFECTIVE BY THE SEC OR IS AUTOMATICALLY EFFECTIVE UPON FILING WITH THE SEC AS
PROVIDED BY RULE 462 UNDER THE SECURITIES ACT.


 

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, has not become effective on or prior to May 15, 2008 (the “Target
Registration Date”), the interest rate on the Registrable Securities will be
increased by (i) 0.25% per annum for the first 90-day period immediately
following the Target Registration Date and (ii) an additional 0.25% per annum
with respect to each subsequent 90-day period, in each case until the Exchange
Offer is completed or the Shelf Registration Statement, if required hereby,
becomes effective or the Securities become freely tradable under the Securities
Act, up to a maximum increase of 1.00% per annum. In the event that the Company
receives a Shelf Request pursuant to Section 2(b)(iii), and the Shelf
Registration Statement required to be filed thereby has not become effective by
the later of April 15, 2008 or (y) 90 days after delivery of such Shelf Request
(such later date, the “Shelf Additional Interest Date”), then the interest rate
on the Registrable Securities will be increased by (i) 0.25% per annum for the
first 90-day period payable commencing from one day after the Shelf Additional
Interest Date and (ii) an additional 0.25% per annum with respect to each
subsequent 90-day period, in each case until the Shelf Registration Statement
becomes effective or the Securities become freely tradable under the Securities
Act, up to a maximum increase of 1.00% per annum.

 

8

--------------------------------------------------------------------------------


 

If the Shelf Registration Statement, if required hereby, has become effective
and thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable, in each case whether or not permitted by this Agreement, at
any time during the Shelf Effectiveness Period, and such failure to remain
effective or usable exists for more than 30 days (whether or not consecutive) in
any 12-month period, then the interest rate on the Registrable Securities will
be increased by 1.00% per annum commencing on the 31st day in such 12-month
period and ending on such date that the Shelf Registration Statement has again
become effective or the Prospectus again becomes usable.

 


(E)           WITHOUT LIMITING THE REMEDIES AVAILABLE TO THE INITIAL PURCHASERS
AND THE HOLDERS, THE COMPANY AND THE GUARANTORS ACKNOWLEDGE THAT ANY FAILURE BY
THE COMPANY OR THE GUARANTORS TO COMPLY WITH THEIR OBLIGATIONS UNDER SECTION
2(A) AND SECTION 2(B) HEREOF MAY RESULT IN MATERIAL IRREPARABLE INJURY TO THE
INITIAL PURCHASERS OR THE HOLDERS FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW,
THAT IT WILL NOT BE POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND
THAT, IN THE EVENT OF ANY SUCH FAILURE, THE INITIAL PURCHASERS OR ANY HOLDER MAY
OBTAIN SUCH RELIEF AS MAY BE REQUIRED TO SPECIFICALLY ENFORCE THE COMPANY’S AND
THE GUARANTORS’ OBLIGATIONS UNDER SECTION 2(A) AND SECTION 2(B) HEREOF.


 


(F)            THE COMPANY REPRESENTS, WARRANTS AND COVENANTS THAT IT (INCLUDING
ITS AGENTS AND REPRESENTATIVES) WILL NOT PREPARE, MAKE, USE, AUTHORIZE, APPROVE
OR REFER TO ANY FREE WRITING PROSPECTUS.


 


3.             REGISTRATION PROCEDURES. (A) IN CONNECTION WITH THEIR OBLIGATIONS
PURSUANT TO SECTION 2(A) AND SECTION 2(B) HEREOF, THE COMPANY AND THE GUARANTORS
SHALL AS EXPEDITIOUSLY AS POSSIBLE:


 


(I)            PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT ON THE
APPROPRIATE FORM UNDER THE SECURITIES ACT, WHICH FORM (X) SHALL BE SELECTED BY
THE COMPANY AND THE GUARANTORS, (Y) SHALL, IN THE CASE OF A SHELF REGISTRATION,
BE AVAILABLE FOR THE SALE OF THE REGISTRABLE SECURITIES BY THE HOLDERS THEREOF
AND (Z) SHALL COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF THE APPLICABLE FORM AND INCLUDE ALL FINANCIAL STATEMENTS REQUIRED BY THE SEC
TO BE FILED THEREWITH; AND USE THEIR REASONABLE BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE FOR THE
APPLICABLE PERIOD IN ACCORDANCE WITH SECTION 2 HEREOF;


 


(II)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND POST-EFFECTIVE
AMENDMENTS TO EACH REGISTRATION STATEMENT AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE FOR THE APPLICABLE PERIOD IN ACCORDANCE WITH
SECTION 2 HEREOF AND CAUSE EACH PROSPECTUS TO BE SUPPLEMENTED BY ANY REQUIRED
PROSPECTUS SUPPLEMENT AND, AS SO SUPPLEMENTED, TO BE FILED PURSUANT TO RULE 424
UNDER THE SECURITIES ACT; AND KEEP EACH PROSPECTUS CURRENT DURING THE PERIOD
DESCRIBED IN SECTION 4(3) OF AND RULE 174 UNDER THE SECURITIES ACT THAT IS
APPLICABLE TO TRANSACTIONS BY BROKERS OR DEALERS WITH RESPECT TO THE REGISTRABLE
SECURITIES OR EXCHANGE SECURITIES;

 

9

--------------------------------------------------------------------------------


 


(III)          IN THE CASE OF A SHELF REGISTRATION, FURNISH TO EACH HOLDER OF
REGISTRABLE SECURITIES, TO COUNSEL FOR THE INITIAL PURCHASERS, TO COUNSEL FOR
SUCH HOLDERS AND TO EACH UNDERWRITER OF AN UNDERWRITTEN OFFERING OF REGISTRABLE
SECURITIES, IF ANY, WITHOUT CHARGE, AS MANY COPIES OF EACH PROSPECTUS OR
PRELIMINARY PROSPECTUS, AND ANY AMENDMENT OR SUPPLEMENT THERETO, AS SUCH HOLDER,
COUNSEL OR UNDERWRITER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE SALE OR
OTHER DISPOSITION OF THE REGISTRABLE SECURITIES THEREUNDER; AND THE COMPANY AND
THE GUARANTORS CONSENT TO THE USE OF SUCH PROSPECTUS, PRELIMINARY PROSPECTUS AND
ANY AMENDMENT OR SUPPLEMENT THERETO IN ACCORDANCE WITH APPLICABLE LAW BY EACH OF
THE HOLDERS AND ANY SUCH UNDERWRITERS IN CONNECTION WITH THE OFFERING AND SALE
OF THE REGISTRABLE SECURITIES COVERED BY AND IN THE MANNER DESCRIBED IN SUCH
PROSPECTUS, PRELIMINARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO IN
ACCORDANCE WITH APPLICABLE LAW;


 


(IV)          USE THEIR REASONABLE BEST EFFORTS TO REGISTER OR QUALIFY THE
REGISTRABLE SECURITIES UNDER ALL APPLICABLE STATE SECURITIES OR BLUE SKY LAWS OF
SUCH JURISDICTIONS AS ANY HOLDER COVERED BY A REGISTRATION STATEMENT SHALL
REASONABLY REQUEST IN WRITING BY THE TIME THE APPLICABLE REGISTRATION STATEMENT
BECOMES EFFECTIVE; COMPLY WITH ANY REQUIREMENTS UNDER APPLICABLE CANADIAN
SECURITIES LAWS IN RESPECT OF THE ISSUANCE OF EXCHANGE SECURITIES TO HOLDERS
RESIDENT IN CANADA; COOPERATE WITH SUCH HOLDERS IN CONNECTION WITH ANY FILINGS
REQUIRED TO BE MADE WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.;
AND DO ANY AND ALL OTHER ACTS AND THINGS THAT MAY BE REASONABLY NECESSARY OR
ADVISABLE TO ENABLE EACH HOLDER TO COMPLETE THE DISPOSITION IN EACH SUCH
JURISDICTION OF THE REGISTRABLE SECURITIES OWNED BY SUCH HOLDER; PROVIDED THAT
NEITHER THE COMPANY NOR ANY GUARANTOR SHALL BE REQUIRED TO (1) QUALIFY AS A
FOREIGN CORPORATION OR OTHER ENTITY OR AS A DEALER IN SECURITIES IN ANY SUCH
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO SO QUALIFY, (2) FILE
ANY GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR (3)
SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION IF IT IS NOT SO SUBJECT;


 


(V)           NOTIFY COUNSEL FOR THE INITIAL PURCHASERS AND, IN THE CASE OF A
SHELF REGISTRATION, NOTIFY EACH HOLDER AND COUNSEL FOR SUCH HOLDERS PROMPTLY
AND, IF REQUESTED BY ANY SUCH HOLDER OR COUNSEL, CONFIRM SUCH ADVICE IN WRITING
(1) WHEN A REGISTRATION STATEMENT HAS BECOME EFFECTIVE, WHEN ANY POST-EFFECTIVE
AMENDMENT THERETO HAS BEEN FILED AND BECOMES EFFECTIVE AND WHEN ANY AMENDMENT OR
SUPPLEMENT TO THE PROSPECTUS HAS BEEN FILED, (2) OF ANY REQUEST BY THE SEC OR
ANY STATE SECURITIES AUTHORITY FOR AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION
STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION AFTER THE REGISTRATION
STATEMENT HAS BECOME EFFECTIVE, (3) OF THE ISSUANCE BY THE SEC OR ANY STATE
SECURITIES AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE,
INCLUDING THE RECEIPT BY THE COMPANY OF ANY NOTICE OF OBJECTION OF THE SEC TO
THE USE OF A SHELF REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THERETO PURSUANT TO RULE 401(G)(2) UNDER THE SECURITIES ACT, (4) IF, BETWEEN THE
APPLICABLE EFFECTIVE DATE OF A SHELF REGISTRATION STATEMENT AND THE CLOSING OF
ANY SALE OF REGISTRABLE SECURITIES COVERED THEREBY, THE REPRESENTATIONS AND
WARRANTIES OF THE


 

10

--------------------------------------------------------------------------------



 


COMPANY OR ANY GUARANTOR CONTAINED IN ANY UNDERWRITING AGREEMENT, SECURITIES
SALES AGREEMENT OR OTHER SIMILAR AGREEMENT, IF ANY, RELATING TO THE OFFERING OF
SUCH REGISTRABLE SECURITIES CEASE TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS OR IF THE COMPANY OR ANY GUARANTOR RECEIVES ANY NOTIFICATION WITH
RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE REGISTRABLE SECURITIES FOR
SALE IN ANY JURISDICTION OR THE INITIATION OF ANY PROCEEDING FOR SUCH PURPOSE,
(5) OF THE HAPPENING OF ANY EVENT DURING THE PERIOD A REGISTRATION STATEMENT IS
EFFECTIVE THAT MAKES ANY STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR THE
RELATED PROSPECTUS UNTRUE IN ANY MATERIAL RESPECT OR THAT REQUIRES THE MAKING OF
ANY CHANGES IN SUCH REGISTRATION STATEMENT OR PROSPECTUS IN ORDER TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN ANY MATERIAL RESPECT AND (6) OF ANY
DETERMINATION BY THE COMPANY OR ANY GUARANTOR THAT A POST-EFFECTIVE AMENDMENT TO
A REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT TO THE PROSPECTUS WOULD
BE APPROPRIATE;


 


(VI)          USE THEIR REASONABLE BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR, IN THE CASE
OF A SHELF REGISTRATION, THE RESOLUTION OF ANY OBJECTION OF THE SEC PURSUANT TO
RULE 401(G)(2), INCLUDING BY FILING AN AMENDMENT TO SUCH SHELF REGISTRATION
STATEMENT ON THE PROPER FORM, AT THE EARLIEST POSSIBLE MOMENT AND PROVIDE PROMPT
NOTICE TO EACH HOLDER OF THE WITHDRAWAL OF ANY SUCH ORDER OR SUCH RESOLUTION;


 


(VII)         IN THE CASE OF A SHELF REGISTRATION, FURNISH TO EACH HOLDER OF
REGISTRABLE SECURITIES, WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF EACH
REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT THERETO (WITHOUT ANY
DOCUMENTS INCORPORATED THEREIN BY REFERENCE OR EXHIBITS THERETO, UNLESS
REQUESTED);


 


(VIII)        IN THE CASE OF A SHELF REGISTRATION, COOPERATE WITH THE HOLDERS OF
REGISTRABLE SECURITIES TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE SOLD AND NOT BEARING ANY
RESTRICTIVE LEGENDS AND ENABLE SUCH REGISTRABLE SECURITIES TO BE ISSUED IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES (CONSISTENT WITH THE PROVISIONS OF
THE INDENTURE) AS SUCH HOLDERS MAY REASONABLY REQUEST AT LEAST TWO BUSINESS DAYS
PRIOR TO THE CLOSING OF ANY SALE OF REGISTRABLE SECURITIES;


 


(IX)           IN THE CASE OF A SHELF REGISTRATION, UPON THE OCCURRENCE OF ANY
EVENT CONTEMPLATED BY SECTION 3(A)(V)(5) HEREOF, USE THEIR REASONABLE BEST
EFFORTS TO PREPARE AND FILE WITH THE SEC A SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT TO SUCH SHELF REGISTRATION STATEMENT OR THE RELATED PROSPECTUS OR ANY
DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT
SO THAT, AS THEREAFTER DELIVERED (OR, TO THE EXTENT PERMITTED BY LAW, MADE
AVAILABLE) TO PURCHASERS OF THE REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND THE COMPANY AND THE GUARANTORS
SHALL NOTIFY THE HOLDERS TO SUSPEND USE OF THE PROSPECTUS AS PROMPTLY AS
PRACTICABLE AFTER THE


 

11

--------------------------------------------------------------------------------


 


OCCURRENCE OF SUCH AN EVENT, AND SUCH HOLDERS HEREBY AGREE TO SUSPEND USE OF THE
PROSPECTUS UNTIL THE COMPANY AND THE GUARANTORS HAVE AMENDED OR SUPPLEMENTED THE
PROSPECTUS TO CORRECT SUCH MISSTATEMENT OR OMISSION;


 


(X)            A REASONABLE TIME PRIOR TO THE FILING OF ANY REGISTRATION
STATEMENT, ANY PROSPECTUS, ANY AMENDMENT TO A REGISTRATION STATEMENT OR
AMENDMENT OR SUPPLEMENT TO A PROSPECTUS OR OF ANY DOCUMENT THAT IS TO BE
INCORPORATED BY REFERENCE INTO A REGISTRATION STATEMENT OR A PROSPECTUS AFTER
INITIAL FILING OF A REGISTRATION STATEMENT, PROVIDE COPIES OF SUCH DOCUMENT TO
THE INITIAL PURCHASERS AND THEIR COUNSEL (AND, IN THE CASE OF A SHELF
REGISTRATION STATEMENT, TO THE HOLDERS AND THEIR COUNSEL) AND MAKE SUCH OF THE
REPRESENTATIVES OF THE COMPANY AND THE GUARANTORS AS SHALL BE REASONABLY
REQUESTED BY THE INITIAL PURCHASERS OR THEIR COUNSEL (AND, IN THE CASE OF A
SHELF REGISTRATION STATEMENT, THE HOLDERS OR THEIR COUNSEL) AVAILABLE FOR
DISCUSSION OF SUCH DOCUMENT; AND THE COMPANY AND THE GUARANTORS SHALL NOT, AT
ANY TIME AFTER INITIAL FILING OF A REGISTRATION STATEMENT, USE OR FILE ANY
PROSPECTUS, ANY AMENDMENT OF OR SUPPLEMENT TO A REGISTRATION STATEMENT OR A
PROSPECTUS, OR ANY DOCUMENT THAT IS TO BE INCORPORATED BY REFERENCE INTO A
REGISTRATION STATEMENT OR A PROSPECTUS, OF WHICH THE INITIAL PURCHASERS AND
THEIR COUNSEL (AND, IN THE CASE OF A SHELF REGISTRATION STATEMENT, THE HOLDERS
AND THEIR COUNSEL) SHALL NOT HAVE PREVIOUSLY BEEN ADVISED AND FURNISHED A COPY
OR TO WHICH THE INITIAL PURCHASERS OR THEIR COUNSEL (AND, IN THE CASE OF A SHELF
REGISTRATION STATEMENT, THE HOLDERS OR THEIR COUNSEL) SHALL REASONABLY OBJECT;


 


(XI)           OBTAIN A CUSIP NUMBER FOR ALL EXCHANGE SECURITIES OR REGISTRABLE
SECURITIES, AS THE CASE MAY BE, NOT LATER THAN THE INITIAL EFFECTIVE DATE OF A
REGISTRATION STATEMENT;


 


(XII)          CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE TRUST INDENTURE ACT
IN CONNECTION WITH THE REGISTRATION OF THE EXCHANGE SECURITIES OR REGISTRABLE
SECURITIES, AS THE CASE MAY BE; COOPERATE WITH THE TRUSTEE AND THE HOLDERS TO
EFFECT SUCH CHANGES TO THE INDENTURE AS MAY BE REQUIRED FOR THE INDENTURE TO BE
SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF THE TRUST INDENTURE ACT; AND
EXECUTE, AND USE THEIR REASONABLE BEST EFFORTS TO CAUSE THE TRUSTEE TO EXECUTE,
ALL DOCUMENTS AS MAY BE REQUIRED TO EFFECT SUCH CHANGES AND ALL OTHER FORMS AND
DOCUMENTS REQUIRED TO BE FILED WITH THE SEC TO ENABLE THE INDENTURE TO BE SO
QUALIFIED IN A TIMELY MANNER;


 


(XIII)         IN THE CASE OF A SHELF REGISTRATION, MAKE AVAILABLE FOR
INSPECTION BY A REPRESENTATIVE OF THE HOLDERS (AN “INSPECTOR”), ANY UNDERWRITER
PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH SHELF REGISTRATION STATEMENT,
ANY ATTORNEYS AND ACCOUNTANTS DESIGNATED BY THE HOLDERS OF A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH
SHELF REGISTRATION AND ANY ATTORNEYS AND ACCOUNTANTS DESIGNATED BY SUCH
UNDERWRITER, AT REASONABLE TIMES AND IN A REASONABLE MANNER, ALL PERTINENT
FINANCIAL AND OTHER RECORDS, DOCUMENTS AND PROPERTIES OF THE COMPANY AND ITS
SUBSIDIARIES, AND CAUSE THE RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES OF THE
COMPANY AND THE GUARANTORS

 

12

--------------------------------------------------------------------------------


 


TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH INSPECTOR,
UNDERWRITER, ATTORNEY OR ACCOUNTANT IN CONNECTION WITH A SHELF REGISTRATION
STATEMENT; PROVIDED THAT IF ANY SUCH INFORMATION IS IDENTIFIED BY THE COMPANY OR
ANY GUARANTOR AS BEING CONFIDENTIAL OR PROPRIETARY, EACH PERSON RECEIVING SUCH
INFORMATION SHALL TAKE SUCH ACTIONS AS ARE REASONABLY NECESSARY TO PROTECT THE
CONFIDENTIALITY OF SUCH INFORMATION TO THE EXTENT SUCH ACTION IS OTHERWISE NOT
INCONSISTENT WITH, AN IMPAIRMENT OF OR IN DEROGATION OF THE RIGHTS AND INTERESTS
OF ANY INSPECTOR, HOLDER OR UNDERWRITER);


 


(XIV)        IN THE CASE OF A SHELF REGISTRATION, USE THEIR REASONABLE BEST
EFFORTS TO CAUSE ALL REGISTRABLE SECURITIES TO BE LISTED ON ANY SECURITIES
EXCHANGE OR ANY AUTOMATED QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES ISSUED OR
GUARANTEED BY THE COMPANY OR ANY GUARANTOR ARE THEN LISTED IF REQUESTED BY THE
MAJORITY HOLDERS, TO THE EXTENT SUCH REGISTRABLE SECURITIES SATISFY APPLICABLE
LISTING REQUIREMENTS;


 


(XV)         IF REASONABLY REQUESTED BY ANY HOLDER OF REGISTRABLE SECURITIES
COVERED BY A SHELF REGISTRATION STATEMENT, PROMPTLY INCLUDE IN A PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH INFORMATION WITH RESPECT TO SUCH
HOLDER AS SUCH HOLDER REASONABLY REQUESTS TO BE INCLUDED THEREIN AND MAKE ALL
REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR SUCH POST-EFFECTIVE AMENDMENT
AS SOON AS THE COMPANY HAS RECEIVED NOTIFICATION OF THE MATTERS TO BE SO
INCLUDED IN SUCH FILING;


 


(XVI)        IN THE CASE OF A SHELF REGISTRATION, USE ITS REASONABLE BEST
EFFORTS TO ENTER INTO SUCH CUSTOMARY AGREEMENTS AND TAKE ALL SUCH OTHER ACTIONS
IN CONNECTION THEREWITH (INCLUDING THOSE REQUESTED BY THE HOLDERS OF A MAJORITY
IN PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES COVERED BY THE SHELF
REGISTRATION STATEMENT) IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF
SUCH REGISTRABLE SECURITIES INCLUDING, BUT NOT LIMITED TO, AN UNDERWRITTEN
OFFERING AND IN SUCH CONNECTION, (1) TO THE EXTENT POSSIBLE, MAKE SUCH
REPRESENTATIONS AND WARRANTIES TO THE HOLDERS AND ANY UNDERWRITERS OF SUCH
REGISTRABLE SECURITIES WITH RESPECT TO THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES AND THE REGISTRATION STATEMENT, PROSPECTUS AND DOCUMENTS
INCORPORATED BY REFERENCE OR DEEMED INCORPORATED BY REFERENCE THEREIN, IF ANY,
IN EACH CASE, IN FORM, SUBSTANCE AND SCOPE AS ARE CUSTOMARILY MADE BY ISSUERS TO
UNDERWRITERS IN UNDERWRITTEN OFFERINGS AND CONFIRM THE SAME IF AND WHEN
REQUESTED, (2) OBTAIN OPINIONS OF COUNSEL TO THE COMPANY AND THE GUARANTORS
(WHICH COUNSEL AND OPINIONS, IN FORM, SCOPE AND SUBSTANCE, SHALL BE REASONABLY
SATISFACTORY TO THE HOLDERS AND SUCH UNDERWRITERS AND THEIR RESPECTIVE COUNSEL)
ADDRESSED TO EACH SELLING HOLDER AND UNDERWRITER OF REGISTRABLE SECURITIES,
COVERING THE MATTERS CUSTOMARILY COVERED IN OPINIONS REQUESTED IN UNDERWRITTEN
OFFERINGS, (3) OBTAIN “COMFORT” LETTERS FROM THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY AND THE GUARANTORS (AND, IF NECESSARY, ANY OTHER
CERTIFIED PUBLIC ACCOUNTANT OF ANY SUBSIDIARY OF THE COMPANY OR ANY GUARANTOR,
OR OF ANY BUSINESS ACQUIRED BY THE COMPANY OR ANY GUARANTOR FOR WHICH FINANCIAL
STATEMENTS AND FINANCIAL DATA ARE OR ARE REQUIRED TO BE INCLUDED IN THE
REGISTRATION STATEMENT) ADDRESSED TO EACH SELLING HOLDER (TO THE

 

13

--------------------------------------------------------------------------------


 


EXTENT PERMITTED BY APPLICABLE PROFESSIONAL STANDARDS) AND UNDERWRITER OF
REGISTRABLE SECURITIES, SUCH LETTERS TO BE IN CUSTOMARY FORM AND COVERING
MATTERS OF THE TYPE CUSTOMARILY COVERED IN “COMFORT” LETTERS IN CONNECTION WITH
UNDERWRITTEN OFFERINGS, INCLUDING BUT NOT LIMITED TO FINANCIAL INFORMATION
CONTAINED IN ANY PRELIMINARY PROSPECTUS OR PROSPECTUS AND (4) DELIVER SUCH
DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY REQUESTED BY THE HOLDERS OF A
MAJORITY IN PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES BEING SOLD OR THE
UNDERWRITERS, AND WHICH ARE CUSTOMARILY DELIVERED IN UNDERWRITTEN OFFERINGS, TO
EVIDENCE THE CONTINUED VALIDITY OF THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY AND THE GUARANTORS MADE PURSUANT TO CLAUSE (1) ABOVE AND TO EVIDENCE
COMPLIANCE WITH ANY CUSTOMARY CONDITIONS CONTAINED IN AN UNDERWRITING AGREEMENT;
AND


 


(XVII)       SO LONG AS ANY REGISTRABLE SECURITIES REMAIN OUTSTANDING, CAUSE
EACH ADDITIONAL GUARANTOR UPON THE CREATION OR ACQUISITION BY THE COMPANY OF
SUCH ADDITIONAL GUARANTOR, TO EXECUTE A COUNTERPART TO THIS AGREEMENT IN THE
FORM ATTACHED HERETO AS ANNEX A AND TO DELIVER SUCH COUNTERPART, TOGETHER WITH
AN OPINION OF COUNSEL AS TO THE ENFORCEABILITY THEREOF AGAINST SUCH ENTITY, TO
THE INITIAL PURCHASERS NO LATER THAN FIVE BUSINESS DAYS FOLLOWING THE EXECUTION
THEREOF.


 


(B)           IN THE CASE OF A SHELF REGISTRATION STATEMENT, THE COMPANY MAY
REQUIRE EACH HOLDER TO FURNISH TO THE COMPANY SUCH INFORMATION REGARDING SUCH
HOLDER AND THE PROPOSED DISPOSITION BY SUCH HOLDER OF SUCH REGISTRABLE
SECURITIES AS THE COMPANY AND THE GUARANTORS MAY FROM TIME TO TIME REASONABLY
REQUEST IN WRITING. NO HOLDER OF REGISTRABLE SECURITIES MAY INCLUDE ITS
REGISTRABLE SECURITIES IN SUCH SHELF REGISTRATION STATEMENT UNLESS AND UNTIL
SUCH HOLDER FURNISHES SUCH INFORMATION TO THE COMPANY AND THE GUARANTORS. EACH
HOLDER INCLUDING REGISTRABLE SECURITIES IN A SHELF REGISTRATION STATEMENT MAY BE
REQUIRED TO FURNISH PROMPTLY TO THE COMPANY AND THE GUARANTORS ANY INFORMATION
REGARDING SUCH HOLDER AND THE PROPOSED DISTRIBUTION BY SUCH HOLDER OF SUCH
REGISTRABLE SECURITIES AS MAY BE NECESSARY TO MAKE ANY INFORMATION PREVIOUSLY
FURNISHED TO THE COMPANY AND THE GUARANTORS BY SUCH HOLDER NOT MATERIALLY
MISLEADING.


 


(C)           IN THE CASE OF A SHELF REGISTRATION STATEMENT, EACH HOLDER COVERED
IN SUCH SHELF REGISTRATION STATEMENT AGREES THAT, UPON RECEIPT OF ANY NOTICE
FROM THE COMPANY OR THE GUARANTORS OF THE HAPPENING OF ANY EVENT OF THE KIND
DESCRIBED IN SECTION 3(A)(V)(3) OR 3(A)(V)(5) HEREOF, SUCH HOLDER WILL FORTHWITH
DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO THE SHELF
REGISTRATION STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 3(A)(IX) HEREOF AND,
IF SO DIRECTED BY THE COMPANY AND THE GUARANTORS, SUCH HOLDER WILL DELIVER TO
THE COMPANY AND THE GUARANTORS ALL COPIES IN ITS POSSESSION, OTHER THAN
PERMANENT FILE COPIES THEN IN SUCH HOLDER’S POSSESSION, OF THE PROSPECTUS
COVERING SUCH REGISTRABLE SECURITIES THAT IS CURRENT AT THE TIME OF RECEIPT OF
SUCH NOTICE.


 


(D)           IF THE COMPANY OR THE GUARANTORS SHALL GIVE ANY NOTICE TO SUSPEND
THE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT,
THE COMPANY AND THE GUARANTORS SHALL EXTEND THE PERIOD DURING WHICH SUCH
REGISTRATION STATEMENT SHALL BE MAINTAINED EFFECTIVE PURSUANT TO THIS AGREEMENT
BY THE NUMBER OF DAYS DURING

 

14

--------------------------------------------------------------------------------


 


THE PERIOD FROM AND INCLUDING THE DATE OF THE GIVING OF SUCH NOTICE TO AND
INCLUDING THE DATE WHEN THE HOLDERS OF SUCH REGISTRABLE SECURITIES SHALL HAVE
RECEIVED COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS NECESSARY TO RESUME
SUCH DISPOSITIONS. THE COMPANY AND THE GUARANTORS MAY GIVE ANY SUCH NOTICE ONLY
TWICE DURING ANY 365-DAY PERIOD AND ANY SUCH SUSPENSIONS SHALL NOT EXCEED 30
DAYS FOR EACH SUSPENSION AND THERE SHALL NOT BE MORE THAN TWO SUSPENSIONS IN
EFFECT DURING ANY 365-DAY PERIOD.


 


(E)           THE HOLDERS OF REGISTRABLE SECURITIES COVERED BY A SHELF
REGISTRATION STATEMENT WHO DESIRE TO DO SO MAY SELL SUCH REGISTRABLE SECURITIES
IN AN UNDERWRITTEN OFFERING. IN ANY SUCH UNDERWRITTEN OFFERING, THE INVESTMENT
BANK OR INVESTMENT BANKS AND MANAGER OR MANAGERS (EACH AN “UNDERWRITER”) THAT
WILL ADMINISTER THE OFFERING WILL BE SELECTED BY THE HOLDERS OF A MAJORITY IN
PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH OFFERING, AND
ANY SUCH UNDERWRITER SO SELECTED SHALL BE OF RECOGNIZED NATIONAL OR REGIONAL
STANDING.


 


4.             PARTICIPATION OF BROKER-DEALERS IN EXCHANGE OFFER. (A)  THE STAFF
HAS TAKEN THE POSITION THAT ANY BROKER-DEALER THAT RECEIVES EXCHANGE SECURITIES
FOR ITS OWN ACCOUNT IN THE EXCHANGE OFFER IN EXCHANGE FOR SECURITIES THAT WERE
ACQUIRED BY SUCH BROKER-DEALER AS A RESULT OF MARKET-MAKING OR OTHER TRADING
ACTIVITIES (A “PARTICIPATING BROKER-DEALER”) MAY BE DEEMED TO BE AN
“UNDERWRITER” WITHIN THE MEANING OF THE SECURITIES ACT AND MUST DELIVER A
PROSPECTUS  MEETING THE REQUIREMENTS OF THE SECURITIES ACT IN CONNECTION WITH
ANY RESALE OF SUCH EXCHANGE SECURITIES.


 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 


(B)           IN LIGHT OF THE ABOVE, AND NOTWITHSTANDING THE OTHER PROVISIONS OF
THIS AGREEMENT, THE COMPANY AND THE GUARANTORS AGREE TO AMEND OR SUPPLEMENT THE
PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT FOR A PERIOD
OF UP TO 180 DAYS AFTER THE LAST EXCHANGE DATE (AS SUCH PERIOD MAY BE EXTENDED
PURSUANT TO SECTION 3(D) OF THIS AGREEMENT), IN ORDER TO EXPEDITE OR FACILITATE
THE DISPOSITION OF ANY EXCHANGE SECURITIES BY PARTICIPATING BROKER-DEALERS
CONSISTENT WITH THE POSITIONS OF THE STAFF RECITED IN SECTION 4(A) ABOVE. THE
COMPANY AND THE GUARANTORS FURTHER AGREE THAT PARTICIPATING BROKER-DEALERS SHALL
BE AUTHORIZED TO DELIVER SUCH PROSPECTUS (OR, TO THE EXTENT PERMITTED BY LAW,
MAKE AVAILABLE) DURING SUCH PERIOD IN CONNECTION WITH THE RESALES CONTEMPLATED
BY THIS SECTION 4.

 

15

--------------------------------------------------------------------------------


 


(C)           THE INITIAL PURCHASERS SHALL HAVE NO LIABILITY TO THE COMPANY, ANY
GUARANTOR OR ANY HOLDER WITH RESPECT TO ANY REQUEST THAT THEY MAY MAKE PURSUANT
TO SECTION 4(B) ABOVE.


 


5.             INDEMNIFICATION AND CONTRIBUTION. (A) THE COMPANY AND EACH
GUARANTOR, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY AND HOLD HARMLESS EACH
INITIAL PURCHASER AND EACH HOLDER, THEIR RESPECTIVE AFFILIATES, DIRECTORS AND
OFFICERS AND EACH PERSON, IF ANY, WHO CONTROLS ANY INITIAL PURCHASER OR ANY
HOLDER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND
LIABILITIES (INCLUDING, WITHOUT LIMITATION, LEGAL FEES AND OTHER EXPENSES
REASONABLY INCURRED IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING OR ANY
CLAIM ASSERTED, AS SUCH FEES AND EXPENSES ARE INCURRED), JOINT OR SEVERAL, THAT
ARISE OUT OF, OR ARE BASED UPON, (1) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT OR ANY
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, OR (2) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY PROSPECTUS, ANY FREE WRITING PROSPECTUS USED IN
VIOLATION OF THIS AGREEMENT OR ANY “ISSUER INFORMATION” (“ISSUER INFORMATION”)
FILED OR REQUIRED TO BE FILED PURSUANT TO RULE 433(D) UNDER THE SECURITIES ACT,
OR ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE EXCEPT INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES ARISE OUT OF, OR ARE BASED UPON, ANY
UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN
RELIANCE UPON AND IN CONFORMITY WITH ANY INFORMATION RELATING TO ANY INITIAL
PURCHASER OR INFORMATION RELATING TO ANY HOLDER FURNISHED TO THE COMPANY IN
WRITING THROUGH JPMORGAN OR ANY SELLING HOLDER, RESPECTIVELY, EXPRESSLY FOR USE
THEREIN; PROVIDED, THAT THE FOREGOING INDEMNITY AGREEMENT SHALL NOT INURE TO THE
BENEFIT OF ANY HOLDER, OR AFFILIATE OF OR PERSON CONTROLLING SUCH HOLDER, WITH
RESPECT TO ANY SALE OR DISPOSITION OF REGISTRABLE SECURITIES IN VIOLATION OF
SECTION 3(C). IN CONNECTION WITH ANY UNDERWRITTEN OFFERING PERMITTED BY SECTION
3, THE COMPANY AND THE GUARANTORS, JOINTLY AND SEVERALLY, WILL ALSO INDEMNIFY
THE UNDERWRITERS, IF ANY, SELLING BROKERS, DEALERS AND SIMILAR SECURITIES
INDUSTRY PROFESSIONALS PARTICIPATING IN THE DISTRIBUTION, THEIR RESPECTIVE
AFFILIATES AND EACH PERSON WHO CONTROLS SUCH PERSONS (WITHIN THE MEANING OF THE
SECURITIES ACT AND THE EXCHANGE ACT) TO THE SAME EXTENT AS PROVIDED ABOVE WITH
RESPECT TO THE INDEMNIFICATION OF THE HOLDERS, IF REQUESTED IN CONNECTION WITH
ANY REGISTRATION STATEMENT, ANY PROSPECTUS, ANY FREE WRITING PROSPECTUS OR ANY
ISSUER INFORMATION.


 


(B)           EACH HOLDER (INCLUDING ANY INITIAL PURCHASER IF IT IS A HOLDER)
AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND HOLD HARMLESS THE COMPANY,
THE GUARANTORS, THE INITIAL PURCHASERS AND THE OTHER SELLING HOLDERS, THE
DIRECTORS OF THE COMPANY AND THE GUARANTORS, EACH OFFICER OF THE COMPANY AND THE
GUARANTORS WHO SIGNED THE REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO
CONTROLS THE COMPANY, THE GUARANTORS, ANY INITIAL PURCHASER AND ANY OTHER
SELLING HOLDER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION
20 OF THE EXCHANGE ACT TO THE SAME EXTENT AS THE INDEMNITY SET FORTH IN
PARAGRAPH (A) ABOVE, BUT ONLY WITH RESPECT TO ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES THAT ARISE OUT OF, OR ARE BASED UPON, ANY UNTRUE STATEMENT OR
OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN RELIANCE UPON AND IN
CONFORMITY WITH ANY INFORMATION

 

16

--------------------------------------------------------------------------------


 


RELATING TO SUCH HOLDER FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER
EXPRESSLY FOR USE IN ANY REGISTRATION STATEMENT AND ANY PROSPECTUS.


 


(C)           IF ANY SUIT, ACTION, PROCEEDING (INCLUDING ANY GOVERNMENTAL OR
REGULATORY INVESTIGATION), CLAIM OR DEMAND SHALL BE BROUGHT OR ASSERTED AGAINST
ANY PERSON IN RESPECT OF WHICH INDEMNIFICATION MAY BE SOUGHT PURSUANT TO EITHER
PARAGRAPH (A) OR (B) ABOVE, SUCH PERSON (THE “INDEMNIFIED PERSON”) SHALL
PROMPTLY NOTIFY THE PERSON AGAINST WHOM SUCH INDEMNIFICATION MAY BE SOUGHT (THE
“INDEMNIFYING PERSON”) IN WRITING; PROVIDED THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PERSON SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE
UNDER PARAGRAPH (A) OR (B) ABOVE EXCEPT TO THE EXTENT THAT IT HAS BEEN
MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES)
BY SUCH FAILURE; AND PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PERSON SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO
AN INDEMNIFIED PERSON OTHERWISE THAN UNDER PARAGRAPH (A) OR (B) ABOVE. IF ANY
SUCH PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST AN INDEMNIFIED PERSON AND
IT SHALL HAVE NOTIFIED THE INDEMNIFYING PERSON THEREOF, THE INDEMNIFYING PERSON
SHALL RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON TO
REPRESENT THE INDEMNIFIED PERSON AND ANY OTHERS ENTITLED TO INDEMNIFICATION
PURSUANT TO THIS SECTION 5 THAT THE INDEMNIFYING PERSON MAY DESIGNATE IN SUCH
PROCEEDING AND SHALL PAY THE FEES AND EXPENSES OF SUCH PROCEEDING AND SHALL PAY
THE FEES AND EXPENSES OF SUCH COUNSEL RELATED TO SUCH PROCEEDING, AS INCURRED.
IN ANY SUCH PROCEEDING, ANY INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO RETAIN
ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE
EXPENSE OF SUCH INDEMNIFIED PERSON UNLESS (I) THE INDEMNIFYING PERSON AND THE
INDEMNIFIED PERSON SHALL HAVE MUTUALLY AGREED TO THE CONTRARY; (II) THE
INDEMNIFYING PERSON HAS FAILED WITHIN A REASONABLE TIME TO RETAIN COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON; (III) THE INDEMNIFIED PERSON
SHALL HAVE REASONABLY BEEN ADVISED BY COUNSEL THAT THERE MAY BE LEGAL DEFENSES
AVAILABLE TO IT THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE
INDEMNIFYING PERSON; OR (IV) THE NAMED PARTIES IN ANY SUCH PROCEEDING (INCLUDING
ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING PERSON AND THE INDEMNIFIED
PERSON AND REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD BE
INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM. IT IS
UNDERSTOOD AND AGREED THAT THE INDEMNIFYING PERSON SHALL NOT, IN CONNECTION WITH
ANY PROCEEDING OR RELATED PROCEEDING IN THE SAME JURISDICTION, BE LIABLE FOR THE
FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM (IN ADDITION TO ANY LOCAL
COUNSEL) FOR ALL INDEMNIFIED PERSONS, AND THAT ALL SUCH FEES AND EXPENSES SHALL
BE REIMBURSED AS THEY ARE INCURRED. ANY SUCH SEPARATE FIRM (X) FOR ANY INITIAL
PURCHASER, ITS AFFILIATES, DIRECTORS AND OFFICERS AND ANY CONTROL PERSONS OF
SUCH INITIAL PURCHASER SHALL BE DESIGNATED IN WRITING BY JPMORGAN, (Y) FOR ANY
HOLDER, ITS DIRECTORS AND OFFICERS AND ANY CONTROL PERSONS OF SUCH HOLDER SHALL
BE DESIGNATED IN WRITING BY THE MAJORITY HOLDERS AND (Z) IN ALL OTHER CASES
SHALL BE DESIGNATED IN WRITING BY THE COMPANY. THE INDEMNIFYING PERSON SHALL NOT
BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN
CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF THERE BE A FINAL JUDGMENT FOR
THE PLAINTIFF, THE INDEMNIFYING PERSON AGREES TO INDEMNIFY EACH INDEMNIFIED
PERSON FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR
JUDGMENT. NOTWITHSTANDING THE FOREGOING SENTENCE, IF AT ANY TIME AN INDEMNIFIED
PERSON SHALL HAVE REQUESTED THAT AN INDEMNIFYING PERSON REIMBURSE THE
INDEMNIFIED PERSON FOR FEES AND EXPENSES OF COUNSEL AS CONTEMPLATED BY THIS
PARAGRAPH, THE INDEMNIFYING PERSON SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY
PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT IF (I) SUCH SETTLEMENT IS

 

17

--------------------------------------------------------------------------------


 


ENTERED INTO MORE THAN 45 DAYS AFTER RECEIPT BY THE INDEMNIFYING PERSON OF SUCH
REQUEST AND (II) THE INDEMNIFYING PERSON SHALL NOT HAVE REIMBURSED THE
INDEMNIFIED PERSON IN ACCORDANCE WITH SUCH REQUEST PRIOR TO THE DATE OF SUCH
SETTLEMENT. NO INDEMNIFYING PERSON SHALL, WITHOUT THE WRITTEN CONSENT OF THE
INDEMNIFIED PERSON, EFFECT ANY SETTLEMENT OF ANY PENDING OR THREATENED
PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PERSON IS OR COULD HAVE BEEN A
PARTY AND INDEMNIFICATION COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED
PERSON, UNLESS SUCH SETTLEMENT (A) INCLUDES AN UNCONDITIONAL RELEASE OF SUCH
INDEMNIFIED PERSON, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PERSON, FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT MATTER OF
SUCH PROCEEDING AND (B) DOES NOT INCLUDE ANY STATEMENT AS TO OR ANY ADMISSION OF
FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED
PERSON.


 


(D)           IF THE INDEMNIFICATION PROVIDED FOR IN PARAGRAPHS (A) AND (B)
ABOVE IS UNAVAILABLE TO AN INDEMNIFIED PERSON OR INSUFFICIENT IN RESPECT OF ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO THEREIN, THEN EACH
INDEMNIFYING PERSON UNDER SUCH PARAGRAPH, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PERSON THEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PERSON AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND THE GUARANTORS FROM THE OFFERING OF THE
SECURITIES AND THE EXCHANGE SECURITIES, ON THE ONE HAND, AND BY THE HOLDERS FROM
RECEIVING SECURITIES OR EXCHANGE SECURITIES REGISTERED UNDER THE SECURITIES ACT,
ON THE OTHER HAND, OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) IS NOT
PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT
ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) BUT ALSO THE RELATIVE FAULT
OF THE COMPANY AND THE GUARANTORS ON THE ONE HAND AND THE HOLDERS ON THE OTHER
IN CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS. THE RELATIVE FAULT OF THE COMPANY AND THE GUARANTORS ON THE ONE
HAND AND THE HOLDERS ON THE OTHER SHALL BE DETERMINED BY REFERENCE TO, AMONG
OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO
INFORMATION SUPPLIED BY THE COMPANY AND THE GUARANTORS OR BY THE HOLDERS AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.


 


(E)           THE COMPANY, THE GUARANTORS AND THE HOLDERS AGREE THAT IT WOULD
NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 5 WERE
DETERMINED BY PRO RATA ALLOCATION (EVEN IF THE HOLDERS WERE TREATED AS ONE
ENTITY FOR SUCH PURPOSE) OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE
ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN PARAGRAPH (D) ABOVE. THE
AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PERSON AS A RESULT OF THE LOSSES,
CLAIMS, DAMAGES AND LIABILITIES REFERRED TO IN PARAGRAPH (D) ABOVE SHALL BE
DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH ABOVE, ANY LEGAL OR
OTHER EXPENSES INCURRED BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH ANY SUCH
ACTION OR CLAIM. NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 5, IN NO EVENT
SHALL A HOLDER BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY
WHICH THE TOTAL PRICE AT WHICH THE SECURITIES OR EXCHANGE SECURITIES SOLD BY
SUCH HOLDER EXCEEDS THE AMOUNT OF ANY DAMAGES THAT SUCH HOLDER HAS OTHERWISE
BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR
OMISSION OR ALLEGED OMISSION. NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION
(WITHIN THE MEANING OF SECTION 11(F) OF THE

 

18

--------------------------------------------------------------------------------


 


SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION. THE HOLDERS’ OBLIGATIONS TO
CONTRIBUTE PURSUANT TO THIS SECTION 5 ARE SEVERAL AND NOT JOINT.


 


(F)            THE REMEDIES PROVIDED FOR IN THIS SECTION 5 ARE NOT EXCLUSIVE AND
SHALL NOT LIMIT ANY RIGHTS OR REMEDIES THAT MAY OTHERWISE BE AVAILABLE TO ANY
INDEMNIFIED PERSON AT LAW OR IN EQUITY.


 


(G)           THE INDEMNITY AND CONTRIBUTION PROVISIONS CONTAINED IN THIS
SECTION 5 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF (I)
ANY TERMINATION OF THIS AGREEMENT, (II) ANY INVESTIGATION MADE BY OR ON BEHALF
OF THE INITIAL PURCHASERS OR ANY HOLDER OR ANY PERSON CONTROLLING ANY INITIAL
PURCHASER OR ANY HOLDER, OR BY OR ON BEHALF OF THE COMPANY OR THE GUARANTORS OR
THE OFFICERS OR DIRECTORS OF OR ANY PERSON CONTROLLING THE COMPANY OR THE
GUARANTORS, (III) ACCEPTANCE OF ANY OF THE EXCHANGE SECURITIES AND (IV) ANY SALE
OF REGISTRABLE SECURITIES PURSUANT TO A SHELF REGISTRATION STATEMENT.


 


6.             GENERAL.


 


(A)           NO INCONSISTENT AGREEMENTS. THE COMPANY AND THE GUARANTORS
REPRESENT, WARRANT AND AGREE THAT (I) THE RIGHTS GRANTED TO THE HOLDERS
HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT INCONSISTENT WITH THE
RIGHTS GRANTED TO THE HOLDERS OF ANY OTHER OUTSTANDING SECURITIES ISSUED OR
GUARANTEED BY THE COMPANY OR ANY GUARANTOR UNDER ANY OTHER AGREEMENT AND (II)
NEITHER THE COMPANY NOR ANY GUARANTOR HAS ENTERED INTO, OR ON OR AFTER THE DATE
OF THIS AGREEMENT WILL ENTER INTO, ANY AGREEMENT THAT IS INCONSISTENT WITH THE
RIGHTS GRANTED TO THE HOLDERS IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE
PROVISIONS HEREOF.


 


(B)           AMENDMENTS AND WAIVERS. THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN UNLESS THE COMPANY AND THE GUARANTORS HAVE OBTAINED THE WRITTEN
CONSENT OF HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING REGISTRABLE SECURITIES AFFECTED BY SUCH AMENDMENT, MODIFICATION,
SUPPLEMENT, WAIVER OR CONSENT; PROVIDED THAT NO AMENDMENT, MODIFICATION,
SUPPLEMENT, WAIVER OR CONSENT TO ANY DEPARTURE FROM THE PROVISIONS OF SECTION 5
HEREOF SHALL BE EFFECTIVE AS AGAINST ANY HOLDER UNLESS CONSENTED TO IN WRITING
BY SUCH HOLDER. ANY AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, WAIVERS OR CONSENTS
PURSUANT TO THIS SECTION 6(B) SHALL BE BY A WRITING EXECUTED BY EACH OF THE
PARTIES HERETO.


 


(C)           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND-DELIVERY, REGISTERED
FIRST-CLASS MAIL, TELEX, TELECOPIER, OR ANY COURIER GUARANTEEING OVERNIGHT
DELIVERY (I) IF TO A HOLDER, AT THE MOST CURRENT ADDRESS GIVEN BY SUCH HOLDER TO
THE COMPANY BY MEANS OF A NOTICE GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 6(C) WHICH ADDRESS INITIALLY IS, WITH RESPECT TO THE INITIAL PURCHASERS,
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT; (II) IF TO THE COMPANY AND THE
GUARANTORS, INITIALLY AT THE COMPANY’S ADDRESS SET FORTH IN THE PURCHASE
AGREEMENT AND THEREAFTER AT SUCH OTHER ADDRESS, NOTICE OF WHICH IS GIVEN IN
ACCORDANCE

 

19

--------------------------------------------------------------------------------


 


WITH THE PROVISIONS OF THIS SECTION 6(C); AND (III) TO SUCH OTHER PERSONS AT
THEIR RESPECTIVE ADDRESSES AS PROVIDED IN THE PURCHASE AGREEMENT AND THEREAFTER
AT SUCH OTHER ADDRESS, NOTICE OF WHICH IS GIVEN IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6(C). ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN: AT THE TIME DELIVERED BY HAND, IF PERSONALLY
DELIVERED; FIVE BUSINESS DAYS AFTER BEING DEPOSITED IN THE MAIL, POSTAGE
PREPAID, IF MAILED; WHEN ANSWERED BACK, IF TELEXED; WHEN RECEIPT IS
ACKNOWLEDGED, IF TELECOPIED; AND ON THE NEXT BUSINESS DAY IF TIMELY DELIVERED TO
AN AIR COURIER GUARANTEEING OVERNIGHT DELIVERY. COPIES OF ALL SUCH NOTICES,
DEMANDS OR OTHER COMMUNICATIONS SHALL BE CONCURRENTLY DELIVERED BY THE PERSON
GIVING THE SAME TO THE TRUSTEE, AT THE ADDRESS SPECIFIED IN THE INDENTURE.


 


(D)           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS, ASSIGNS AND TRANSFEREES OF EACH OF THE
PARTIES, INCLUDING, WITHOUT LIMITATION AND WITHOUT THE NEED FOR AN EXPRESS
ASSIGNMENT, SUBSEQUENT HOLDERS; PROVIDED THAT NOTHING HEREIN SHALL BE DEEMED TO
PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF REGISTRABLE SECURITIES
IN VIOLATION OF THE TERMS OF THE PURCHASE AGREEMENT OR THE INDENTURE. IF ANY
TRANSFEREE OF ANY HOLDER SHALL ACQUIRE REGISTRABLE SECURITIES IN ANY MANNER,
WHETHER BY OPERATION OF LAW OR OTHERWISE, SUCH REGISTRABLE SECURITIES SHALL BE
HELD SUBJECT TO ALL THE TERMS OF THIS AGREEMENT, AND BY TAKING AND HOLDING SUCH
REGISTRABLE SECURITIES SUCH PERSON SHALL BE CONCLUSIVELY DEEMED TO HAVE AGREED
TO BE BOUND BY AND TO PERFORM ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT
AND SUCH PERSON SHALL BE ENTITLED TO RECEIVE THE BENEFITS HEREOF. THE INITIAL
PURCHASERS (IN THEIR CAPACITY AS INITIAL PURCHASERS) SHALL HAVE NO LIABILITY OR
OBLIGATION TO THE COMPANY OR THE GUARANTORS WITH RESPECT TO ANY FAILURE BY A
HOLDER TO COMPLY WITH, OR ANY BREACH BY ANY HOLDER OF, ANY OF THE OBLIGATIONS OF
SUCH HOLDER UNDER THIS AGREEMENT.


 


(E)           THIRD PARTY BENEFICIARIES. EACH HOLDER SHALL BE A THIRD PARTY
BENEFICIARY TO THE AGREEMENTS MADE HEREUNDER BETWEEN THE COMPANY AND THE
GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND, AND
SHALL HAVE THE RIGHT TO ENFORCE SUCH AGREEMENTS DIRECTLY TO THE EXTENT IT DEEMS
SUCH ENFORCEMENT NECESSARY OR ADVISABLE TO PROTECT ITS RIGHTS OR THE RIGHTS OF
OTHER HOLDERS HEREUNDER.


 


(F)            COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(G)           HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT A PART OF THIS AGREEMENT AND SHALL NOT LIMIT OR
OTHERWISE AFFECT THE MEANING HEREOF.


 


(H)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


(I)            ENTIRE AGREEMENT; SEVERABILITY. THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL ORAL STATEMENTS AND PRIOR WRITINGS WITH RESPECT THERETO. IF ANY
TERM, PROVISION, COVENANT OR

 

20

--------------------------------------------------------------------------------


 


RESTRICTION CONTAINED IN THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE OR AGAINST PUBLIC POLICY, THE
REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS CONTAINED HEREIN
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED
OR INVALIDATED. THE COMPANY, THE GUARANTORS AND THE INITIAL PURCHASERS SHALL
ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE INVALID, VOID OR
UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, VOID OR UNENFORCEABLE
PROVISIONS.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

NOVAMERICAN STEEL FINCO INC.,

 

 

 

By

/s/ Corrado De Gasperis

 

 

 

Name:  Corrado De Gasperis

 

 

Title:  President and Treasurer

 

 

 

SYMMETRY HOLDINGS INC.,

 

 

 

By

/s/ Corrado De Gasperis

 

 

 

Name:  Corrado De Gasperis

 

 

Title:  Chief Executive Officer

 

 

 

NOVAMERICAN STEEL HOLDINGS
INC.,

 

 

 

By

/s/ Corrado De Gasperis

 

 

 

Name:  Corrado De Gasperis

 

 

Title:  President and Treasurer

 

 

 

INTEGRATED STEEL INDUSTRIES
INC.,

 

 

 

By

/s/ Corrado De Gasperis

 

 

 

Name:  Corrado De Gasperis

 

 

Title:  President and Treasurer

 

 

 

AMERICAN STEEL AND ALUMINUM
CORPORATION,

 

 

 

By

/s/ Corrado De Gasperis

 

 

 

Name:  Corrado De Gasperis

 

 

Title:  President and Treasurer

 

 

 

NOVA TUBE AND STEEL INC.,

 

 

 

By

/s/ Corrado De Gasperis

 

 

 

Name:  Corrado De Gasperis

 

 

Title:  President and Treasurer

 

22

--------------------------------------------------------------------------------


 

 

NOVAMERICAN TUBE HOLDINGS,
INC.,

 

By

/s/ Corrado De Gasperis

 

 

 

Name:  Corrado De Gasperis

 

 

Title:  President and Treasurer

 

 

 

NOVA TUBE INDIANA, LLC,

 

By

/s/ Corrado De Gasperis

 

 

 

Name:  Corrado De Gasperis

 

 

Title:  President and Treasurer

 

 

Confirmed and accepted as of the date first above written:

 

J.P. MORGAN SECURITIES INC.

 

For itself and on behalf of the

several Initial Purchasers

 

 

By

/s/ D. A. Dwyer

 

Authorized Signatory

David A. Dwyer

Executive Director

 

23

--------------------------------------------------------------------------------


 

Schedule 1

 

Guarantors

 

Symmetry Holdings Inc.

Novamerican Steel Holdings Inc.

Integrated Steel Industries Inc.

American Steel And Aluminum Corporation

Nova Tube And Steel Inc.

Novamerican Tube Holdings, Inc.

Nova Tube Indiana, LLC

 

24

--------------------------------------------------------------------------------


 

Annex A

 

Counterpart to Registration Rights Agreement

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of November
15, 2007 by and among Novamerican Steel Finco Inc., a Delaware corporation (the
“Company”), the guarantors listed in Schedule 1 thereto, and J.P. Morgan
Securities Inc. and CIBC World Markets Corp., as initial purchasers) to be bound
by the terms and provisions of such Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of 
[             ].

 

 

 

By:

 

 

 

NAME:

 

 

 

Title:

 

25

--------------------------------------------------------------------------------